NO








NO. 12-09-00416-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
ANDREA TURZA AND
PATRICIA TURZA,                                           '     APPEAL
FROM THE 
APPELLANTS
 
V.                                                                         '     COUNTY COURT
AT LAW NO. 3 
 
JASON CAMPBELL,
INDIVIDUALLY
AND JASON CAMPBELL CUSTOM             '     OF SMITH
COUNTY, TEXAS
HOMES, INC.,
APPELLEES


                                                      MEMORANDUM
OPINION
PER CURIAM
            Appellants,
Andrea Turza and Patricia Turza,  have filed a motion to dismiss this appeal. 
In their motion, they state that they no longer wish to pursue the appeal. 
Because Appellants have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.  
Opinion delivered December 16, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)